 

Execution Version



 

 

Second Amendment to Credit Agreement

 

dated as of July 13, 2016

 

Between

 

Medical Transcription Billing, Corp.,

as the Borrower

 

and

 

Opus Bank,

as the Bank

 

 



 

Re: Credit Agreement dated as of September 2, 2015

 

 

 

 

 

Second Amendment To Credit Agreement

 

This Second Amendment to Credit Agreement dated as of July 13, 2016 (this
“Amendment”) is by and between Medical Transcription Billing, Corp., a Delaware
corporation (the “Borrower”), and Opus Bank, a California commercial bank (the
“Bank”). All capitalized terms used herein without definition shall have the
same meanings herein as such terms are defined in the below defined Credit
Agreement.

 

Witnesseth:

 

Whereas, the Borrower and the Bank entered into that certain Credit Agreement
dated as of September 2, 2015 (as amended, the “Credit Agreement”).

 

Whereas, the parties hereto wish to amend the terms and conditions of the Credit
Agreement as set forth below.

 

Now, Therefore, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

Section 1. Amendment. From and after the Effective Date (as defined below):

 

(a) Section 2 of the Credit Agreement is hereby amended by deleting the
definitions of “Asset Coverage Ratio” and “Consolidated Adjusted EBITDA” in
their entirety and inserting the following in lieu thereof:

 

““Asset Coverage Ratio” shall mean, for any date of determination, for Borrower,
the ratio of (a) the sum of (i) Cash held in the Designated Deposit Account or a
Permitted Deposit Account and (ii) Eligible Accounts, in each case as of such
date, to (b) principal Indebtedness outstanding under any documents relating to
any Indebtedness as of such date.”

 

““Consolidated Adjusted EBITDA” shall mean, for any period, Borrower’s and its
Subsidairies’ net income before taxes, plus interest expense, plus depreciation
expense, plus amortization expense, plus all non-cash charges and expenses,
including expenses related to the impairment of goodwill, employee stock
compensation and any incremental non-cash charges or reduction in revenue as a
result of any purchase accounting adjustments recorded as a result of
acquisitions, plus all losses during such period resulting from the disposition
of any asset of Borrower or any Subsidiary outside the ordinary course of
business, to the extent permitted by this Agreement, plus integration and
transaction costs associated with acquisitions or RCM Company Partnerships
(including referral fees and any operating losses incurred during the first 150
days after such a transaction), plus all expenses and losses that are properly
classified as extraordinary in accordance with GAAP or are unusual or
non-recurring, plus, to the extent not capitalized, all fees and expenses
incurred in connection with the Loan Documents for such period, plus, the change
to deferred revenue from the beginning of such period to the end of such period,
in each case, without duplication and with respect to the Borrower and its
Subsidiaries.”

 

 

 

 

(b) Section 2 of the Credit Agreement is hereby amended by adding the definition
of “Operating Plan” as set forth below:

 

““Operating Plan” shall mean, for any period, Borrower’s annual plan and
projections for revenue, operating profit, net income and Consolidated Adjusted
EBITDA for such period, as the same has been approved by both Borrower’s Board
of Directors and Opus Bank.”

 

(c) Section 4.5B of the Credit Agreement is hereby amended by deleting the same
in its entirety and inserting the following in lieu thereof:

 

“B. As soon as available, but in any event within (i) twenty (20) days after the
last day of the first two (2) fiscal months of each fiscal quarter of Borrower
and (ii) forty-five (45) days after the last day of the first three (3) fiscal
quarters of each fiscal year of Borrower, a balance sheet of Borrower as at the
end of such fiscal month or quarter (as the case may be), and the related
statements of income and cash flows for such fiscal month or quarter (as the
case may be) and for the portion of Borrower’s fiscal year then ended, setting
forth for the balance sheet in comparative form the figures for the end of the
previous fiscal year and the corresponding fiscal month, and for the income
statement in comparative form the figures for the corresponding fiscal month or
quarter (as the case may be) of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and accompanied by
a covenant compliance certificate executed by Borrower’s chief executive
officer, chief financial officer, or other officer or person acceptable to the
Bank (in its sole but reasonable discretion), on behalf of Borrower, certifying
compliance with the covenants herein and that no Default or Event of Default
exists under any provisions of this Agreement and demonstrating compliance with
each of the covenants contained in Section 5.3 as of the date of the
certificate.”

 

(d) Section 5.3 of the Credit Agreement is hereby amended by deleting the same
in its entirety and inserting the following in lieu thereof:

 

“Financial Covenants. Until all outstanding Liabilities (other than inchoate
indemnity obligations) under this Agreement are paid in full and all of Bank’s
commitments to make Advances hereunder have terminated or expired, Borrower will
not:

 

A.Maximum Senior Leverage Ratio. Permit the Senior Leverage Ratio to be greater
than 2.50 to 1.00 as of the last day of any fiscal quarter beginning with the
fiscal quarter ending March 31, 2018 and each quarter thereafter.

 

2

 

 

B.Minimum Asset Coverage Ratio. Permit the Asset Coverage Ratio (at all times
but measured and reported monthly beginning July 31, 2016) (i) at any time up to
and including the period ending on December 31, 2016 to be less than 0.75 to
1.00, (ii) at any time after December 31, 2016 and up to and including the
period ending on March 31, 2017 to be less than 0.90 to 1.00, and (iii) at any
time thereafter to be less than 1.00 to 1.00.

 

C.Minimum Consolidated Adjusted EBITDA. At any time, permit Borrower’s
Consolidated Adjusted EBITDA for the fiscal quarter(s) ending on (i) June 30,
2016, September 30, 2016 and December 31, 2016, to be less than $400,000 for
each such fiscal quarter; (ii) March 31, 2017 to be less than $2,000,000 for the
trailing twelve fiscal months; (iii) June 30, 2017 to be less than $2,200,000
for the trailing twelve fiscal months; (iv) September 30, 2017 to be less than
$2,400,000 for the trailing twelve fiscal months; and (v) December 31, 2017 to
be less than $2,600,000 for the trailing twelve fiscal months.

 

D.Operating Plan Compliance. Permit the consolidated revenues of Borrower and
its Subsidiaries as the last day of any fiscal quarter, measured quarterly,
where each quarter includes the trailing three fiscal months, to be less than
90% of the consolidated revenues set forth as “worst-case projections” in the
applicable Operating Plan(s) for such period.”.

 

Section 2. Additional Agreements. Borrower shall deliver to Lender a common
stock purchase warrant or warrants (the “New Warrants”) substantially similar to
the Warrants, initially exercisable for an amount of $5.00 per share for 100,000
shares of same class of shares of common stock as the Warrants delivered to
Lender on September 2, 2015 (the “Closing Date”), duly executed and delivered by
the authorized officers of the Borrower.

 

Section 3. Representations and Warranties. Borrower hereby represents and
warrants to the Bank as follows:

 

(a) Before and immediately after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing (or would result from the
amendments contemplated hereby).

 

(b) The execution, delivery and performance by Borrower of this Amendment and
the NewWarrants has been duly authorized by all necessary corporate and other
action and do not and will not require any registration with, consent or
approval of, or notice to or action by, any Person (including any Governmental
Authority) in order to be effective and enforceable.

 

(c) This Amendment, the New Warrants and each of the other Loan Documents (as
modified by this Amendment) constitute the legal, valid and binding respective
obligations of Borrower, enforceable against it in accordance with their
respective terms.

 

3

 

 

(d) All representations and warranties of Borrower in the Credit Agreement (each
as modified by this Amendment) are true and correct as of the date hereof
(except to the extent such representations and warranties expressly refer to an
earlier date, in which case they were true and correct as of such earlier date).

 

(e) Borrower is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon the Bank or any
other Person.

 

(f) Borrower’s obligations under the Credit Agreement and under the other Loan
Documents, as applicable, are not subject to any defense, counterclaim, set-off,
right of recoupment, abatement or other claim.

 

Section 4. Continuing Effectiveness; Ratification of Loan Documents. As herein
modified, each of the Loan Documents shall remain in full force and effect and
each of the agreements and obligations contained therein (as modified hereby) is
hereby ratified and confirmed in all respects.

 

Section 5. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment.

 

Section 6. Governing Law and Venue. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ITS LAWS OF CONFLICTS).
BORROWER AGREES THAT ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO ANY OF THE
LIABILITIES MAY BE BROUGHT BY THE BANK IN ANY STATE OR FEDERAL COURT LOCATED IN
THE CITY OF SAN FRANCISCO, AS THE BANK IN ITS SOLE DISCRETION MAY ELECT. BY THE
EXECUTION AND DELIVERY OF THIS AMENDMENT, BORROWER SUBMITS TO AND ACCEPTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THOSE COURTS. BORROWER WAIVES ANY CLAIM THAT THE STATE
OF CALIFORNIA IS NOT A CONVENIENT FORUM OR THE PROPER VENUE FOR ANY SUCH SUIT,
ACTION OR PROCEEDING.

 

Section 7. Successors and Assigns. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns, and shall inure to
the benefit of the parties hereto, and their respective successors and assigns.



 

Section 8. Effectiveness; Availability. This Amendment shall become effective on
the date (the “Effective Date”) when Bank shall have (a) executed this
Amendment, (b) received counterparts of this Amendment and the New Warrants
executed by Borrower, (c) received and approved evidence of the Borrower’s
corporate authorization of this Amendment and the New Warrants satisfactory in
form and substance to the Bank and (d) the Bank shall have received payment of
an amendment fee in the amount of $25,000 together with all other fees and
expenses of the Bank as required by Section 9.15 of the Credit Agreement
(including, without limitation, with respect to the granting of this Amendment).

 

Section 9. Entire Agreement. This Amendment constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof.

 

[signature pages follow]

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first set forth
above.

 

  Medical Transcription Billing, Corp., a   Delaware corporation, as the
Borrower         By: /s/ Mahmud Haq   Name: Mahmud Haq   Its: Chairman of the
Board and Chief Executive Officer         Opus Bank, as Bank         By: /s/
Douglas Stewart   Name: Douglas Stewart   Its: Managing Director

 

 

 



